DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13, 16 of U.S. Patent No11,031,055. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claim 1, the obviousness rejection is in the replacing of terminologies “a third control signal” with “a tracking enable signal” and is encompassed thereby of claim 1 of the cited patent.
Regarding claim 6, all the limitation in this claim of the instant application is claimed in claim 2 of the cited patent.
Regarding claim 7, all the limitation in this claim of the instant application is claimed in claim 3 of the cited patent.
. Regarding claim 8, all the limitation in this claim of the instant application is claimed in claim 4 of the cited patent.
Regarding claim 9, all the limitation in this claim of the instant application is claimed in claim 5 of the cited patent.
Regarding claim 10, all the limitation in this claim of the instant application is claimed in claim 9 of the cited patent.


Regarding claim 11, the obviousness rejection is in the replacing of terminologies “a third control signal” with “a tracking enable signal” and is encompassed thereby of claim 10 of the cited patent.

Regarding claim 12, all the limitation in this claim of the instant application is claimed in claim 11 of the cited patent.
Regarding claim 14, all the limitation in this claim of the instant application is claimed in claim 12 of the cited patent.
Regarding claim 15, all the limitation in this claim of the instant application is claimed in claim 13 of the cited patent.
Regarding claim 16, all the limitation in this claim of the instant application is claimed in claim 16 of the cited patent.
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 2-5, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fail to teach or suggest a device of claim 1further comprising  a tracking word line coupled to the first transistor and the second transistor; and a tracking word line driver coupled to the tracking word line, and configured to generate the tracking enable signal (claim 2); a device of claim 11, wherein a number of cells of the first set of loading cells is adjustable responsive to the first control signal; a number of cells of the first set of pull-down cells is adjustable responsive to the first tracking enable signal; a number of cells of the second set of loading cells is adjustable responsive to the second control signal; and a number of cells of the second set of pull-down cells is adjustable responsive to the second tracking enable signal (claim 13); A method of operating a memory macro, the method comprising: receiving a first control signal on a tracking word line; charging, by a first transistor and a second transistor, a first tracking bit line to a first pre- charge voltage level based on the first control signal, the first transistor and the second transistor being coupled to the first tracking bit line; charging, by a third transistor and a fourth transistor, a second tracking bit line to a second pre-charge voltage level based on a second control signal, the third transistor and the fourth transistor being coupled to the second tracking bit line; configuring a first set of memory cells as a first set of loading cells responsive to a third control signal; and configuring a second set of memory cells as a first set of pull-down cells responsive to a fourth control signal, the fourth control signal being inverted from the third control signal, the first tracking bit line being coupled to the first set of memory cells and the second set of memory cells )claim 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Katoch et al disclose a memory device having a loading cell and a tracking bit line.
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
9/27/21
/SON T DINH/Primary Examiner, Art Unit 2824